Citation Nr: 1122958	
Decision Date: 06/15/11    Archive Date: 06/28/11	

DOCKET NO.  10-38 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on unemployability due to the severity of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from June 1962 to October 1970 and from May 1975 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the VARO in Winston-Salem, North Carolina that denied entitlement to the benefit sought.  

No other issue is in proper appellate status at this time.  A review of the record reveals that by rating decision dated in August 2010, service connection for sleep apnea was denied.  The disability rating for the Veteran's hearing loss was increased from zero percent to 10 percent, effective September 1, 2009.  A 20 percent rating for the Veteran's diabetes mellitus was confirmed and continued.  


FINDINGS OF FACT

1.  Service connection is in effect for:  Depression, rated as 30 percent disabling; renal insufficiency with hypertension, rated as 30 percent disabling; incisional hernia, rated as 20 percent disabling; diabetes mellitus with retinopathy and impotence, rated as 20 percent disabling; residuals of arthrotomy of the right knee for internal derangement, rated as 10 percent disabling; residuals of left knee injury, rated as 10 percent disabling; neurodermatitis of the shoulders, chest, arms, and back, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; limitation of motion of the right knee, rated as 10 percent disabling; hearing loss, also rated as 10 percent disabling; residuals of a fracture of the left great toe, rated as noncompensably disabling; and diverticulosis, rated as noncompensably disabling.  The Veteran is also entitled to special monthly compensation under 38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of the loss of use of a creative organ.  With consideration of the bilateral factor, a combined rating of 80 percent has been in effect since May 7, 2004. 

2.  The Veteran's service-connected disabilities reasonably preclude him from gainful employment.  


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010), includes enhanced duties on the part of VA to notify and assist claimants in developing claims for VA benefits.  Regulations implemented in the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

As the disposition herein reached is favorable to the Veteran, the need to discuss in detail VA efforts to comply with the VCAA is not necessary.  The Board notes that a review of the record reveals there has been essential compliance with the mandates of the VCAA throughout the course of the appeal.  VA and private treatment records have been obtained and associated with the claims file.  The Veteran has been accorded various rating examinations by VA.  Also, the Veteran had the opportunity to provide testimony on his own behalf at a personal hearing at the Winston-Salem RO in March 2011.  A transcript of the hearing proceedings is of record and has been reviewed.  

Pertinent Law and Regulations

Total disability ratings for compensation purposes based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability with a combined rating of 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to render his unemployability."  Hatlestadt v. Brown, 5 Vet. App. 524, 529 (1993).  

An essential requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

As noted above, service connection is in effect for a number of disabilities.  Those disabilities include renal insufficiency with hypertension associated with diabetes mellitus, rated as 30 percent disabling and diabetes mellitus with retinopathy and impotence, rated as 20 percent disabling.  These disorders result from common etiology, that being diabetes.  Accordingly, the Board finds the Veteran does meet the schedular requirements for a TDIU.  

It is VA's policy that all Veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  The Veteran himself is competent to testify as to the impact of his various disabilities on his employability, and his testimony is credible in this regard.  There are several medical opinions of record to the effect that the combination of his service-connected disabilities has essentially rendered him unemployable.  The Board finds no reason to disagree with these opinions.  The records include a February 2010 statement from Shona F. Martin, M.D.  She stated the Veteran had been a patient of the medical group where she was employed since January 2003.  As his primary care provider, she had reviewed the Veteran's military service and medical records.  She expressed the opinion that the Veteran "is unable to seek gainful employment, including sedentary work, due to his service-connected disabilities."  

The record also includes a January 2011 statement from a physician affiliated with a plastic surgery group.  He noted the Veteran had recently undergone repair of an incarcerated ventral hernia.  He said that the Veteran had a lifetime limitation of no lifting, pushing, or pulling, greater than 15 pounds.  He stated this would put the Veteran under a high risk for recurrent hernia.  He remarked that after reviewing the Veteran's records, he believed the Veteran "really cannot obtain any gainful employment because of the hernia repair."  

With regard to some of the other service-connected disabilities, the record shows the Veteran was accorded an authorized psychiatric examination for rating purposes in June 2010.  At that time he was given a current diagnosis of a bipolar disorder.  He stated that he was currently depressed, but his behavior and demeanor during the interview were described as "hypomaniac--his thoughts are racing, his speech is pressured, and he discusses several grandiose ideas as to how to improve the city in which he lives."  There was no Axis II diagnosis.  He was given a GAF score of between 45 and 50.  Problems on Axis III included diabetes, hypothyroidism, and knee problems and shoulder problems.  It was stated that he had difficulty concentrating, was frequently lethargic, and had difficulty complying with social mores.  He was also described as irritable and as exhibiting poor impulse control.  The examiner opined that "these factors conspire to make work difficult if not impossible.  When under stress, he has a history of becoming depressed or grandiose and impulsive."  With regard to the impact on functional impairment of the psychiatric disability, the examiner stated that the Veteran's condition "makes it difficult for him to focus and complete activities.  When manic, he has difficulty even sitting still."

With regard to the Veteran's diabetes and his service-connected orthopedic disabilities, he was accorded an evaluation for rating purposes by an authorized physician in June 2010.  The examiner stated that with regard to functional impairment caused by the established diagnosis of diabetes with impotence and renal insufficiency, the Veteran's ability to perform physical activities of employment was "mildly impaired."  His ability to perform sedentary activity of employment was described as minimally impaired.  

With regard to impairment caused by the incisional hernia and the impact of that impairment on his ability to perform activities of employment, the examiner believed the Veteran's ability to perform physical activity of employment was moderately impaired.  With regard to the Veteran's service-connected right knee disability, the examiner described the Veteran's ability to perform physical activity of employment as moderately impaired.  With regard to sedentary activity of employment, the knee disability was described as mildly impaired.  As for the Veteran's service-connected left knee disability, the examiner stated the ability to perform physical activity of employment was only mildly impaired and sedentary activity of employment was described as only minimally impaired.  

With regard to functional impairment caused by the service-connected neurodermatitis, the ability to perform physical activity was not impaired and the ability to perform sedentary activity involving employment was only minimally impaired.  No appreciable functional impairment was attributed to the left great toe disability or the diverticulosis.  The physician did not discuss the combined impact of all the service-connected disabilities on the Veteran's ability to obtain or maintain gainful employment.  The examiner in June 2010 referred to several of the service-connected disabilities and indicated each one was likely productive of some employment interference.  The private physicians' statements referred to above do refer to the combined impact of all the service-connected disabilities on the Veteran's ability to maintain employment and it is their belief that the severity of the service-connected disabilities in combination essentially render the Veteran unemployable.  The Board sees no reason to disagree with these opinions.  Thus, based on these opinions, the Veteran's credible testimony, and with resolution of all reasonable doubt in the Veteran's favor, the Board is satisfied that the service-connected disabilities render the Veteran unable to obtain and maintain substantially gainful employment.  Therefore, with application of the provisions of 38 C.F.R. § 4.16(a), the Board finds that the evidentiary record supports a grant of entitlement to TDIU.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

TDIU is granted, subject to the law and regulations governing the payment of monetary awards.  


	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


